DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 22, 2019.  Claims 1 – 6 are pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 26, 2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on March 23, 2017.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

a.    “direction indication determination section” that determines in claims 1 and 6.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 5 - 6 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0354517 A1 to BANNO et al. (herein after "Banno") in view of U.S. Patent Application Publication No. 2016/0229402 A1 to MORITA et al. (herein after "Morita").

As to Claim 1,
Banno is considered to disclose a travel control device (see Figs. 1 - 4, 6, ¶0066, "he ACC function part 91 causes the vehicle control ECU 60 to adjust the driving force and the braking force based on the monitoring information of a preceding vehicle acquired from the periphery monitoring ECU 40... when a preceding vehicle is detected, the ACC function part 91 sets the speed of the preceding vehicle as a target travel speed while setting a target inter-vehicle distance up to the preceding vehicle according to the target travel speed. The ACC function part 91 then causes the host vehicle to perform a tracking travel to follow the preceding vehicle while controlling the , comprising: 
a direction indication determination section that determines whether or not a direction indication by a direction indicator of a vehicle is activated (see Figs. 1 - 2, (blinker sensor 8, blinker lever 7), ¶0019, ¶0027, ¶0110, ¶0119 - ¶0125.  In particular, see ¶0075 , "The LC intention determiner section 101 determines the intention of the lane change of the driver… As an example, it is determined that the driver expresses the intention of the lane change (hereinafter, referred to as expression of LC intention), when the blinker signal at the time of the right/left turn is acquired from the blinker switch 8. When the blinker signal at the time of the right-tum is acquired, it may be determined that the expression of LC intention to the right adjacent lane is made. When the blinker signal at the time of the left-tum is acquired, it may be determined that the expression of LC intention to the left adjacent lane is made. When any blinker signal at the time of the left-tum or the right-turn is not acquired, it may be determined that any expression of LC intention is not made. In the first embodiment, this blinker lever 7 is equivalent to a manipulation member"); 
the driving travel causing the vehicle to travel so as to keep the velocity of the vehicle to a target vehicle velocity (see Figs. 1 - 6, and ¶0115 - ¶0116, "the intervehicle distance between the host vehicle and the preceding vehicle is equal to or less than a predetermined value"); and 
an inter-vehicle distance detecting section that detects an inter-vehicle distance between the vehicle and the preceding vehicle during the follow-up travel (see Fig. 6, and ¶0115 - ¶0116, "the intervehicle distance between the host vehicle and the preceding vehicle is equal to or less than a predetermined value… The above predetermined distance may be set as needed to be at least equal to or greater than a distance prohibiting a lane change before an intersection. In contrast, the above predetermined value may be set as needed to be a target inter-vehicle distance under the case where the preceding vehicle runs with a speed significantly lower than a regulation limiting speed. Further, the predetermined value may be changed as needed according to a regulation limiting speed contained in the map data acquired from the ADAS locator 2, or a fixed constant value regardless of the regulation limiting speed."  Emphasis added.) 
However, Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system does not teach, or suggest a travel control section that performs a switching control for traveling of the vehicle between a follow-up travel and a driving travel, 
the follow-up travel causing the vehicle to follow a preceding vehicle traveling in front of the vehicle,
wherein the travel control section switches traveling of the vehicle from the follow-up travel to the driving travel when the vehicle satisfies a first condition that it is determined that the direction indication is activated and the inter-vehicle distance exceeds a predetermined distance during the follow-up travel.
Therefore, Morita is introduced to combine with Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle  to cure the gaps that Bannon has in disclosing the claimed invention.
In Morita’s work, he presents a vehicle travel control system executing a follow-up traveling mode switching function with respect to a forward vehicle stopped at an intersection stopped, wherein based on distance information from the own vehicle to each forward vehicle regulates stopping position control of the own vehicle.  (See Figs. 1 – 3, 8 – 9, and Abstract.)
Morita further teaches a travel control section that performs a switching control for traveling of the vehicle between a follow-up travel and a driving travel (see Figs.1 - 3, 7 - 9, ¶0001, and ¶0041, "The travel mode switching unit 14 Switches travel modes such as a set speed travel mode, an intersection deceleration mode, and a forward vehicle follow-up travel mode, and also calculates a target speed in the Switched travel mode and reports the calculation result to the travel speed control unit 15”), the follow-up travel causing the vehicle to follow a preceding vehicle traveling in front of the vehicle (see Figs. 1 - 3, 8 - 9, ¶0041, ¶0094 - ¶095, ¶0099, ¶0105, ¶0107 - ¶0108,  and ¶0121 - ¶0122.  In particular, see Figs. 8 - 9, ¶0105, and ¶0107 - ¶0108), wherein the travel control section switches traveling of the vehicle from the follow-up travel to the driving travel when the vehicle satisfies a first condition that it is determined that the direction indication is activated and the inter-vehicle distance exceeds a predetermined distance during the follow-up travel.  (See Figs.1, 7 - 9, ¶0094 - ¶095, ¶0099, ¶0105, ¶0107 - ¶0108, and ¶0121 - ¶0122.  In particular, see ¶0105, "When the speed of the nearest forward vehicle is smaller (NO at step ST17), the travel mode switching unit 14 


    PNG
    media_image1.png
    323
    394
    media_image1.png
    Greyscale


See ¶0107 - ¶0108, "The travel speed control unit 15 controls the brake control device 5 and power train control device 6 so that the travel is performed at the target speed set by the travel mode switching unit 14.... the deceleration is performed at the intersection deceleration mode in a state where there exist stopped vehicles (including estimation stopped vehicles) within the stop position estimation range;... in a case where the first vehicle starts, even if another stopped vehicle (including estimation stopped vehicles) exists, the travel mode switching unit 14 may be adapted to release the intersection deceleration mode and shifts promptly it to a normal mode.”)

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system with 

As to Claim 5,
Modified Banno substantially discloses a vehicle, comprising the travel control device according to claim 1.  (See Figs. 1 - 4, 6, ¶0066, "he ACC function part 91 causes the vehicle control ECU 60 to adjust the driving force and the braking force based on the monitoring information of a preceding vehicle acquired from the periphery monitoring ECU 40... when a preceding vehicle is detected, the ACC function part 91 sets the speed of the preceding vehicle as a target travel speed while setting a target inter-vehicle distance up to the preceding vehicle according to the target travel speed. The ACC function part 91 then causes the host vehicle to perform a tracking travel to follow the preceding vehicle while controlling the acceleration and deceleration to match with the target inter-vehicle distance.")

As to Claim 6,
Banno is considered to disclose a travel control method (see Figs. 1 - 4, 6, ¶0066, "he ACC function part 91 causes the vehicle control ECU 60 to adjust the driving , comprising: 
determining whether or not direction indication by a direction indicator of a vehicle is activated (see Figs. 1 - 2, (blinker sensor 8, blinker lever 7), ¶0019, ¶0027, ¶0110, ¶0119 - ¶0125.  In particular, see ¶0075, "The LC intention determiner section 101 determines the intention of the lane change of the driver… As an example, it is determined that the driver expresses the intention of the lane change (hereinafter, referred to as expression of LC intention), when the blinker signal at the time of the right/left turn is acquired from the blinker switch 8. When the blinker signal at the time of the right-tum is acquired, it may be determined that the expression of LC intention to the right adjacent lane is made. When the blinker signal at the time of the left-tum is acquired, it may be determined that the expression of LC intention to the left adjacent lane is made. When any blinker signal at the time of the left-tum or the right-turn is not acquired, it may be determined that any expression of LC intention is not made. In the first embodiment, this blinker lever 7 is equivalent to a manipulation member"); 
the follow-up travel causing the vehicle to follow a preceding vehicle traveling in front of the vehicle and the driving travel causing the vehicle to travel so as to keep the velocity of the vehicle to a target vehicle velocity (see Figs. 1 - 6, and ¶0115 - ¶0116, "the intervehicle distance between the host vehicle and the preceding vehicle is equal to or less than a predetermined value"); 
detecting an inter-vehicle distance between the vehicle and the preceding vehicle.  (See Fig. 6, and ¶0115 - ¶0116, "the intervehicle distance between the host vehicle and the preceding vehicle is equal to or less than a predetermined value… The above predetermined distance may be set as needed to be at least equal to or greater than a distance prohibiting a lane change before an intersection. In contrast, the above predetermined value may be set as needed to be a target inter-vehicle distance under the case where the preceding vehicle runs with a speed significantly lower than a regulation limiting speed. Further, the predetermined value may be changed as needed according to a regulation limiting speed contained in the map data acquired from the ADAS locator 2, or a fixed constant value regardless of the regulation limiting speed."  Emphasis added.) 
However, Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system does not teach, or suggest performing a switching control for traveling of the vehicle between a follow-up travel and a driving travel, 
the follow-up travel causing the vehicle to follow a preceding vehicle traveling in front of the vehicle and
switching traveling of the vehicle from the follow-up travel to the driving travel when it is determined that the direction indication is activated and the inter-vehicle distance exceeds a predetermined distance during the follow-up travel.
Morita’s vehicle travel control system executing a follow-up traveling mode switching function teaches performing a switching control for traveling of the vehicle between a follow-up travel and a driving travel (see Figs.1 - 3, 7 - 9, ¶0001, and ¶0041, "The travel mode switching unit 14 Switches travel modes such as a set speed travel mode, an intersection deceleration mode, and a forward vehicle follow-up travel mode, and also calculates a target speed in the Switched travel mode and reports the calculation result to the travel speed control unit 15”), the follow-up travel causing the vehicle to follow a preceding vehicle traveling in front of the vehicle (see Figs. 1 - 3, 8 - 9, ¶0041, ¶0094 - ¶095, ¶0099, ¶0105, ¶0107 - ¶0108,  and ¶0121 - ¶0122.  In particular, see Figs. 8 - 9, ¶0105, and ¶0107 - ¶0108), switching traveling of the vehicle from the follow-up travel to the driving travel when it is determined that the direction indication is activated and the inter-vehicle distance exceeds a predetermined distance during the follow-up travel.  (See Figs.1, 7 - 9, ¶0094 - ¶095, ¶0099, ¶0105, ¶0107 - ¶0108, and ¶0121 - ¶0122.  In particular, see ¶0105, "When the speed of the nearest forward vehicle is smaller (NO at step ST17), the travel mode switching unit 14 performs setting to the forward vehicle follow-up travel mode (step ST20), and sets the speed of the nearest forward vehicle to the target speed (step ST21)."   


    PNG
    media_image1.png
    323
    394
    media_image1.png
    Greyscale


See ¶0107 - ¶0108, "The travel speed control unit 15 controls the brake control device 5 and power train control device 6 so that the travel is performed at the target speed set by the travel mode switching unit 14.... the deceleration is performed at the intersection deceleration mode in a state where there exist stopped vehicles (including estimation stopped vehicles) within the stop position estimation range;... in a case where the first vehicle starts, even if another stopped vehicle (including estimation stopped vehicles) exists, the travel mode switching unit 14 may be adapted to release the intersection deceleration mode and shifts promptly it to a normal mode.”)

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system with Morita’s vehicle travel control system executing a follow-up traveling mode switching function, based upon inter-vehicle distance thresholds.  Motivation for combining the above element(s) of can include, but are not limited to: safety, wherein when the .

Claims 2 - 4 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0354517 A1 to BANNO et al. (herein after "Banno") in view of U.S. Patent Application Publication No. 2016/0229402 A1 to MORITA et al. (herein after "Morita"), and further in view of Foreign Patent No. JP2002/211270 A to HAYATO (herein after "Hayato").

As to Claim 2,
Modified Banno substantially discloses the travel control device according to claim 1.
However, Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system does not teach, or suggest a relative velocity detecting section that detects a relative velocity of the vehicle with respect to the preceding vehicle in a separating direction, 
wherein the travel control section switches traveling of the vehicle from the follow-up travel to the driving travel when the vehicle satisfies the first condition and the relative velocity in the separating direction exceeds a predetermined velocity. 
 in view of Morita to cure the gaps that Bannon has in disclosing the claimed invention.
Hayato’s work presents an ACC which temporarily releases a constant inter-vehicle controlling where when any preceding vehicle exists in which a vehicle concerned runs in follow-up after the preceding vehicle, the ACC can conditionally switch to a manual operation by a driver who is then required to assume acceleration control since the ACC has temporarily released the constant inter-vehicle distance running.  During ACC operation where inter-vehicle distance is running, the driver can alternatively temporarily increase the set vehicle speed. 
Hayato’s ACC which temporarily releases a constant inter-vehicle control, based upon conditional switching to a manual operation by a driver further teaches a relative velocity detecting section that detects a relative velocity of the vehicle with respect to the preceding vehicle in a separating direction, wherein the travel control section switches traveling of the vehicle from the follow-up travel to the driving travel when the vehicle satisfies the first condition and the relative velocity in the separating direction exceeds a predetermined velocity. (See Figs.1, 7 - 9, 14 - 15, and ¶0007, "When the preceding vehicle that the own vehicle is following changes lanes to enter an interchange or service area, the own vehicle detects the movement of the preceding vehicle by the ACC system, switches from fixed-vehicle distance driving to fixed-speed driving, and accelerates to the set vehicle speed... the ACC system does not switch to constant vehicle speed until the preceding vehicle is surely separated from the own 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system with Hayato’s ACC which temporarily releases a constant inter-vehicle control, based upon conditional switching to a manual operation by a driver.   Doing so, allows for appropriate switching from follow-up traveling (i.e. during ACC) to manual driving travel, where the relative velocity of the own / host vehicle to be adjusted / calibrated when the preceding vehicle proceed in a separating direction.   Motivation for combining the element(s) can include, but are not limited to: The benefit of this configuration is to allow the driver a shortened amount of time required to go ahead of the preceding vehicle.

As to Claim 3,
Modified Banno substantially discloses the travel control device according to claim 2.
However, Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system does not teach, or suggest wherein the travel control section switches traveling of the vehicle from the driving travel to the follow-up travel when the vehicle satisfies a second condition that it is determined that the direction indication is activated, 
the preceding vehicle is identified and the inter-vehicle distance is less than a predetermined distance during the driving travel.
Conversely, Morita’s vehicle travel control system executing a follow-up traveling mode switching function, based upon inter-vehicle distance thresholds teaches wherein the travel control section switches traveling of the vehicle from the driving travel to the follow-up travel when the vehicle satisfies a second condition that it is determined that the direction indication is activated (see Figs. 1 - 3, 8 - 9, ¶0041, ¶0094 - ¶097, ¶0099, ¶0105, ¶0107 - ¶0108, and ¶0121 - ¶0122.  In particular, see Figs. 8 - 9, ¶0097, ¶0105, and ¶0107 - ¶0108.  Morita's system allows for a plurality of follow-up travel mode conditions that can be satisfied), the preceding vehicle is identified and the inter-vehicle distance is less than a predetermined distance during the driving travel.  (See Figs.1, 7 - 9, ¶0105, ¶0107 - ¶0108, ¶0121 - ¶0122, and ¶0129 - ¶0132.  In particular, see ¶0107 - ¶0108.  See ¶0129.  See ¶0132, "the intersection stopped vehicle determining unit 12 is configured to expand the stop position estimation range when it is determined that the forward vehicles are stopped successively based on the distance information from the own vehicle to each forward vehicle and the distance information to the intersection. Therefore, the stopped vehicle and parked vehicle can be determined correctly even though a congestion occurs at the intersection."  Morita teaches a system where preceding vehicles are identified in the direction of travel of the own / host vehicle, and where the distance to each of the respective preceding vehicles is detected when their 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system with Morita’s vehicle travel control system executing a follow-up traveling mode switching function, based upon inter-vehicle distance thresholds.  Motivation for combining the above element(s) of can include, but are not limited to: safety, wherein when the plurality of vehicles ahead of the nearest forward vehicle are detected follow-up traveling mode switching can be performed since the driver may not always be able to see directly the plurality of vehicles ahead due to varying terrains, and environments.

As to Claim 4,
Modified Banno substantially discloses the travel control device according to claim 3.
However, Banno’s Lane Keeping Assistance (LKA) and Lane Change Assistance (LCA), respective to inter-vehicle distance control system does not teach, or suggest wherein the travel control section performs a switching control for traveling of the vehicle from the driving travel to the follow- up travel when the second condition is satisfied and 
the relative velocity in an approaching direction of the vehicle with respect to the preceding vehicle exceeds a predetermined velocity.




Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661